     Case 1:20-cv-01093-NONE-BAM Document 43 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MARIO A. VALENZUELA,                                 1:20-cv-01093-NONE-BAM (PC)

12                        Plaintiff,                       ORDER TO SHOW CAUSE REGARDING
                                                           DEFENDANTS’ FAILURE TO COMPLY
13            v.                                           WITH COURT ORDERS

14    SANTIESTEBAN, et al.,                                (ECF Nos. 38, 42)

15                        Defendants.                      SEVEN (7) DAY DEADLINE

16

17

18           Plaintiff Mario A. Valenzuela (“Plaintiff”) is a state prisoner who proceeded pro se and in

19   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds

20   against Defendants Santiesteban, Rodriguez, and Alejo for excessive force in violation of the

21   Eighth Amendment and against Defendant Perez for failure to protect in violation of the Eighth

22   Amendment, arising from the incident on June 22, 2019.

23           On April 9, 2021, the Court granted Defendants’ motion to stay this civil action until

24   Plaintiff’s criminal charges in Kings County Superior Court, case number 20CM-1621, arising

25   from the same June 22, 2019 incident involved in this action, are resolved. (ECF No. 38.)

26   Defendants were directed to file a status report within ninety (90) days from the date of service of

27   that order, and every sixty (60) days thereafter, addressing the status of the criminal proceedings

28   until they are resolved. (Id. at 6.)

                                                       1
     Case 1:20-cv-01093-NONE-BAM Document 43 Filed 09/16/21 Page 2 of 2


 1          Defendants’ first status report was due on or before July 8, 2021. Following Defendants’

 2   failure to file a status report as directed, the Court issued an order to show cause directing

 3   Defendants to file a status report within seven days or a written response regarding their failure to

 4   do so. (ECF No. 40.) Defendants filed a status report and response to the order to show cause on

 5   July 16, 2021. (ECF No. 41.) The status report indicated that Plaintiff’s criminal case was

 6   ongoing and that they would file a status report every sixty days thereafter to address the status of

 7   Plaintiff’s criminal proceedings until they are resolved. (Id.)

 8          Defendants’ second status report was therefore due on or before September 14, 2021. A

 9   status report has not been received by the Court as of the signing of this order.

10          Accordingly, within seven (7) days from the date of service of this order, Defendants are

11   HEREBY ORDERED to show cause by written response regarding Defendants’ failure to file a

12   status report addressing the status of Plaintiff’s criminal proceedings. Defendants may comply

13   with this order by filing a status report in compliance with the Court’s April 9, 2021 and July 19,

14   2021 orders.

15
     IT IS SO ORDERED.
16

17      Dated:      September 16, 2021                          /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28

                                                        2
